                      Case 7:19-cr-00881-KMK Document 24 Filed 09/29/20 Page 1 of 1
                      Case 7:19-cr-00881-KMK Document 25 Filed 09/29/20 Page 1 of 1
                                       NEWMAN & GREENBERG LLP
                                                      ATTORNEYS
                                             950 THIRD AVENUE
 ~                                        NEW YORK, NEW YORK 10022
      •,
 •'                                           TEL. (212) 308-7900
 •'i                                           FAX(212) 826-3273

RICHARD A. GREENBERG                                                           GUSTAVE   H . NEWMAN (1927-2017)
STEVEN Y. Y UROWITZ

WILLIAM      J. DOBIE


                                                                  September 29, 2020

      BYECF
      Hon. Kenneth M. Karas
      United States District Court
      Southern District ofNew York
      300 Quarropas Street
      White Plains, New York 10601


                                Re:   United States v. Leon Klein, et ano., 19-Cr-881 (KMK)
                                      (Leon Klein's Unopposed Motion to Modify Bail Conditions)

      Dear Judge Karas:

               This firm represents Leon Klein in the above-referenced matter. Mr. Klein needs to travel to
      Maryland tomorrow (Wednesday, September 30, 2020) in connection with his ongoing medical
      treatment. I am writing to request that Your Honor modify Mr. Klein's bail conditions to permit
      travel to the District of Maryland and through those districts that Mr. Klein may need to pass through
      on the way (i.e., Delaware and possibly Pennsylvania). I have communicated with both AUSA Shiva
      Logarajah and Pre-Trial Services Officer Vincent Adams and they have authorized me to represent
      that neither the government nor Pre-Trial Services oppose this application.

              Accordingly, we respectfully request that Leon Klein's bail conditions be modified to permit
      travel to the districts of Maryland, Delaware and Pennsylvania on Wednesday, September 30, 2020,
      for the purpose of obtaining medical treatment.

                                                           Respectfully submitted,
           Granted.

           So Ordered.


       ~L                                                                   -~
                                                           Steven Y. Yur witz

      cc:      AUSA Shiva Logarajah (by ECF)
               PTS Officer Vincent Adams (by email)
